                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) BILL G. PERRY FAMILY DESIGN,                            )
LLC, an Oklahoma limited liability                          )
company; and                                                )
(2) BILLY PERRY, JR., an individual,                        )
                                                            )
                        Plaintiffs,                         )
                                                            )
v.                                                          ) Case No. CIV-17-1357-R
                                                            )
(1) NEW GENERATION HOMES, LLC,                              )
an Oklahoma limited liability company;                      )
(2) MATTHEW ANDERSON, an individual;                        )
(3) SAND PROPERTIES, LLC,                                   )
an Oklahoma limited liability company;                      )
(4) DEREK SHANNON, an individual; and                       )
(5) JOHN DOES 1–99, true names unknown,                     )
                                                            )
                        Defendants.                         )


                                               ORDER

        Before this Court is Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint

(Doc. 46).1 For the reasons stated herein, Defendants’ motion is DENIED.

I.      Background

        Plaintiffs filed this suit on December 20, 2017, asserting copyright infringement and

breach of contract claims. See Doc. 1; see also First Am. Compl., Doc. 40. Taking as true

                                                            
1
   On January 14, 2019, the Court consolidated Case No. CIV-17-1357-R with Case No. CIV-18-1082-R.
See Doc. 62. Defendants filed a motion to dismiss in the latter suit, to which Plaintiffs had responded by
the time of consolidation. See Case No. CIV-18-1082-R, Docs. 15–16. The issues presented in the instant
motion and the motion to dismiss filed in CIV-18-1082-R are virtually indistinguishable, with the major
difference between the two matters being the parties named as Defendants. Following consolidation, the
operative complaint and motion to dismiss are those filed in CIV-17-1357-R. To the extent the motion to
dismiss in CIV-18-1082-R differs from the instant motion, the Court has considered the former in its
analysis of the motion now before it.
all well-pleaded factual allegations in the complaint and viewing them in the light most

favorable to Plaintiffs, see Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231,

1235 (10th Cir. 2013), Plaintiff Bill Perry, Jr., “creates and authors architectural works,

pictorial works, and graphic works” for Plaintiff Bill G. Perry Family Design, LLC

(“Family Design”). Doc. 40, at 2–3. These works include “house designs, house design

plans, blueprints, and related pictorial and graphic works.” Id. at 3. Family Design licenses

these works for profit. Plaintiffs allege that Defendants “advertised, constructed, offered

and at various times sold houses” based on Plaintiffs’ works, thereby infringing on the

works’ copyright. Id. at 6–12; see also Doc. 40-2. Plaintiffs identify these purportedly

infringing houses by street address, along with codes used by the parties to denote the

designs on which the houses are based. Doc. 40, at 6–12.; see also Doc. 40-1.2 Plaintiffs

also allege that Defendant breached the single-use licenses to which these plans and others

were subject by constructing additional houses based on the plans and copying or otherwise

producing derivations of the plans. See Doc. 40, at 12–13; see also Doc. 40-1; Doc. 40-3.

II.     Legal Standards for a Fed. R. Civ. P. 12(b)(6) Motion to Dismiss

        A legally-sufficient complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).3 Operationalizing the

Rule, a complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face’” to survive a motion to dismiss. Ashcroft v. Iqbal, 556

                                                            
2
   “In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the complaint itself, but
also attached exhibits and documents incorporated into the complaint by reference.” Smith v. United States,
561 F.3d 1090, 1098 (10th Cir. 2009) (citations omitted).
3
  A legally-sufficient complaint must also include “a short and plain statement of the grounds for the court’s
jurisdiction” and “a demand for the relief sought.” Id.
                                                      2
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

standard “is ‘a middle ground between heightened fact pleading . . . and allowing

complaints that are no more than labels and conclusions or a formulaic recitation of the

elements of a cause of action.’” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir.

2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)). That is, the

plaintiff’s complaint “need only give the defendant fair notice of what the claim is and the

grounds upon which it rests.” Id. at 1192 (internal quotation marks and citations omitted).

While assessing plausibility is “a context-specific task . . . requir[ing] . . . court[s] to draw

on [their] judicial experience and common sense,” Iqbal, 556 U.S. at 679, complaints

“‘plead[ing] factual content that allows the court to . . . reasonabl[y] infer[] that the

defendant is liable for the misconduct alleged’” are facially plausible. See S.E.C. v. Shields,

744 F.3d 633, 640 (10th Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

III.   Discussion

       In their motion to dismiss, Defendants offer four arguments, or “propositions”: (1)

Plaintiffs’ allegations of willful and intentional copying fail to state a claim, (2) Plaintiffs’

allegations that Defendants are “legally interchangeable” fail to state a claim, (3) Plaintiffs

fail to state an actionable claim of copyright infringement, and (4) Plaintiffs’ breach of

contract claim is preempted by the Copyright Act. Doc. 46, at 4–11. All of Defendant’s

“propositions” fail to show that Plaintiffs’ amended complaint is fatally deficient.

       (A)    Propositions I–III

       Defendants’ first three propositions rest on the same legal argument: portions of

Plaintiffs’ amended complaint are pled formulaically and implausibly, such that they fail

                                               3
to satisfy Fed. R. Civ. P. 8(a)(2). Doc. 46, at 4–6. Specifically, Defendants argue under

Proposition I that Plaintiffs’ allegations of willful, intentional, and malicious copyright

infringement are the types of “conclusory allegations” that the United States Supreme

Court held insufficient to state a claim in Ashcroft v. Iqbal. See Doc. 40, at 7–13; Doc. 46,

at 4–5; see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”). Similarly, Proposition

II asserts that Plaintiffs’ allegations relating to the liability of each Defendant—that is, that

they are “legally interchangeable and are the alter egos [of one] another”—are conclusory

and, thus, insufficient. Doc. 46, at 5–6. Finally, Proposition III attacks the sufficiency of

Plaintiffs’ copyright claims as pled. Id. at 6–8.

       The elements of a copyright infringement claim are straightforward: Plaintiffs must

prove “‘(1) ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original.’” Savant Homes, Inc. v. Collins, 809 F.3d 1133, 1138 (10th Cir.

2016) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).

Plaintiffs have alleged ownership of a valid copyright, and Defendants do not appear to

contest this. See Doc. 40, at 6 (“The Plaintiffs have registered with the United States

Copyright Office . . . the architectural works, house designs, and house design plans at

issue herein . . . .”); Doc. 40-2, at 1 (stating works at issue registered under designation

“VA-1-381-273”); see also Doc. 46, at 6–8. Rather, Defendants argue that Plaintiffs




                                               4
insufficiently pled the second element of copyright infringement: that Defendant copied

original elements of the work. See Doc. 46, at 6–8.4

        As to whether Defendants “copied” the works in question, Plaintiffs clearly allege

that they did. See Doc. 40, at 8 (“Defendants have infringed upon several of the Plaintiffs’

copyrights by copying and duplicating the Plaintiffs’ . . . works . . . .” (emphasis added)).

And as to whether those elements copied were sufficiently “original,” this issue involves

factual questions inappropriate for resolution at the motion-to-dismiss stage. See McNeese

Photography, L.L.C. v. Access Midstream Partners, L.P., No. CIV-14-0503-HE, 2014 WL

3919575, at *2 (W.D. Okla. Aug. 11, 2014) (“A determination of whether plaintiffs’ works

contain sufficient originality to entitle them to copyright protection, however, involves

questions of fact not ordinarily appropriate for resolution on a motion to dismiss.”); see

also FragranceNet.com, Inc. v. FragranceX.com, Inc., 679 F. Supp. 2d 312, 320 (E.D.N.Y.

2010) (noting that originality is “a factual issue . . . inappropriate for determination on a

motion to dismiss” and one best resolved “on a motion for summary judgment, after the

parties have conducted discovery and had the opportunity to submit evidence on the

issue”). Accordingly, the Court concludes that it is premature to resolve issues of




                                                            
4
   Specifically, Defendants argue that Plaintiffs have failed to properly plead the two subparts of the second
element of a copyright infringement claim: that Defendants (1) “as a factual matter, copied portions of
Plaintiffs’ work; and (2) that those elements of the work that were copied were protected expression and of
such importance to the copied work that the appropriation is actionable.” Doc. 46, at 7 (internal quotation
marks, citations, and brackets omitted); see also Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823,
832 (10th Cir. 1993) (noting that whether a defendant unlawfully copied original elements of a work
“involves two separate inquiries: 1) whether the defendant, as a factual matter, copied portions of the
plaintiff’s [work]; and 2) whether, as a mixed issue of fact and law, those elements . . . that have been copied
are protected expression and of such importance to the copied work that the appropriation is actionable.”).
                                                       5
originality and that Plaintiffs have pled sufficient factual content to state copyright

infringement claims.

       Defendants’ Propositions I and II fare no better. As to Proposition I, the Court finds

that Plaintiffs sufficiently pled willful copyright infringement. “Willfully” in the copyright

infringement context means that Defendants knew their conduct constituted copyright

infringement or recklessly disregarded Plaintiffs’ rights. Moos v. Craft Outlet, Inc., No.

CIV-16-750-C, 2017 WL 238445, at *1 (W.D. Okla. Jan. 19, 2017). The willfulness of the

infringement, if proven, is germane to the damages available to Plaintiffs. See 17 U.S.C. §

504(c)(2) (“In a case where the copyright owner sustains the burden of proving, and the

court finds, that infringement was committed willfully, the court in its discretion may

increase the award of statutory damages . . . .”); Rocking Chair Enters., L.L.C. v. Macerich

SCG Ltd. P’ship, 407 F. Supp. 2d 1263, 1269 (W.D. Okla. 2005) (“Enhanced statutory

damages are available when plaintiff sustains the burden of proving that the copyright

infringement was committed willfully.”). While Plaintiffs could have alleged “willfulness”

with greater clarity or detail, the Court is satisfied that the factual content in the amended

complaint makes out a claim for willful copyright infringement. See, e.g., Doc. 40, at 6–11

(noting that Defendants intentionally used Plaintiffs’ works in unauthorized ways).

       As to Proposition II, Defendants’ arguments are unavailing. In asserting that

Plaintiffs’ liability theories are deficiently pled, Defendants greatly emphasize language

from an unpublished Sixth Circuit Court of Appeals decision, Trustees of Detroit

Carpenters Fringe Benefit Funds v. Patrie Construction Co. (“Patrie”). See Doc. 46, at 5–

6. In Patrie, the Sixth Circuit noted that “generalized and conclusory allegations regarding

                                              6
common ownership, employees, management, control, and decisionmaking are essentially

a recitation of the legal standard and are plainly insufficient to state a claim of alter ego

status.” Patrie, 618 F. App’x 246, 254 (6th Cir. 2015) (internal quotation marks, citations,

brackets, alterations, and ellipsis omitted). Defendants surely know that Sixth Circuit

decisions—especially unpublished ones—do not bind this Court. Moreover, Patrie deals

with the equitable “alter-ego doctrine” at play in the collective bargaining context. Id. at

252. This doctrine “developed to prevent employers from evading obligations under the

National Labor Relations Act” and “operates to bind an employer to a collective bargaining

agreement if it is found to be an alter ego of a signatory employer.” Trs. of Detroit

Carpenters Fringe Benefit Funds v. Indus. Contracting, LLC, 581 F.3d 313, 317–18 (6th

Cir. 2009) (internal quotation marks, citations, and brackets omitted). Given that the instant

suit concerns copyright infringement and breach of contract claims—not labor disputes—

Defendants’ cited caselaw is of dubious persuasive value.

       More to the point, what Plaintiffs’ allegations regarding alter ego status, respondeat

superior, and the like aim to establish is vicarious and contributory liability on the part of

each Defendant. “One infringes contributorily by intentionally inducing or encouraging

direct infringement, and [one] infringes vicariously by profiting from direct infringement

while declining to exercise a right to stop or limit it.” Metro-Goldwyn-Mayer Studios Inc.

v. Grokster, Ltd., 545 U.S. 914, 930 (2005). “[T]hese doctrines of secondary liability . . .

are well established in the law.” Id. Again, Plaintiffs likely could have submitted an

amended complaint with a more vivid factual narrative. But Plaintiffs’ factual allegations



                                              7
regarding Defendants’ relationships between and among each other are sufficient—at this

stage—to avoid dismissal.

       Broadly, the gravamen of Plaintiffs’ amended complaint is clear: Defendants

infringed on Plaintiffs’ copyright by using Plaintiffs’ works in unauthorized ways and

exceeding the single-use license attached to them. See generally Doc. 40. Though perhaps

not a paragon of pleading proficiency, Plaintiffs’ amended complaint is not the hodgepodge

of “unadorned, the-defendant-unlawfully-harmed-me accusation[s]” that Twombly and its

progeny targeted. Iqbal, 556 U.S. at 678. Moreover, the Tenth Circuit, while characterizing

the “Twombly/Iqbal standard” as a “middle ground” between heightened pleading and

naked, formulaic recitation of legal conclusions, recognized that Twombly and Iqbal merely

“refined” Rule (8)(a)(2)’s longstanding requirement that Plaintiffs need only give

Defendants “fair notice” of the claims and the grounds upon which they rest. Khalik v.

United Air Lines, 671 F.3d 1188, 1191–92 (10th Cir. 2012); see also supra Section II.

Defendants ground much of their motion in a rigid application of Twombly and Iqbal,

when, in truth, Plaintiffs’ amended complaint plainly gives fair notice to Defendants of the

claims they face and the facts and theories supporting those claims. The Federal Rules—

even with Twombly and Iqbal’s patina—require nothing more. Accordingly, Defendants’

motion as to Propositions I, II, and III is denied.

       (B)    Proposition IV

       Defendants also argue that Plaintiffs’ breach of contract claim, see Doc. 40, at 12–

13, is preempted by the Copyright Act of 1976, which reads in pertinent part:



                                               8
       On and after January 1, 1978, all legal or equitable rights that are equivalent
       to any of the exclusive rights within the general scope of copyright as
       specified by section 106 in works of authorship that are fixed in a tangible
       medium of expression and come within the subject matter of copyright as
       specified by sections 102 and 103, whether created before or after that date
       and whether published or unpublished, are governed exclusively by this title.
       Thereafter, no person is entitled to any such right or equivalent right in any
       such work under the common law or statutes of any State.

17 U.S.C. § 301(a). As the Tenth Circuit has held, “§ 301 preempts a state common law

or statutory claim if: ‘(1) the work is within the scope of the subject matter of copyright as

specified in 17 U.S.C. §§ 102 and 103; and (2) the rights granted under state law are

equivalent to any exclusive rights within the scope of federal copyright as set out in 17

U.S.C. § 106.’” Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc., 82 F.3d 1533, 1542–43

(10th Cir. 1996) (quoting Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847

(10th Cir. 1993)). This standard, as applied, compares the elements of a copyright

infringement claim with the elements of the state-law claim in question. Thus, “‘if a state

cause of action requires an extra element, beyond mere copying, preparation of derivative

works, performance, distribution[,] or display, then the state cause of action is qualitatively

different from, and not subsumed within, a copyright infringement claim and federal law

will not preempt the state action.’” SCO Grp., Inc. v. Int’l Bus. Machs. Corp., 879 F.3d

1062, 1080 (10th Cir. 2018) (quoting Gates Rubber Co., 9 F.3d at 847).

       As stated above, copyright infringement involves two elements: (1) ownership of a

copyright and (2) copying of a work’s original elements. See supra Section III(A).

Conversely, “[u]nder Oklahoma law, to recover under a claim for breach of contract a

plaintiff must show: 1) formation of a contract; 2) breach of the contract; and 3) damages


                                              9
as a direct result of the breach.” Terry v. Health Care Serv. Corp., 344 F. Supp. 3d 1314,

1320 (W.D. Okla. 2018) (internal quotation marks and citations omitted); accord Cates v.

Integris Health, Inc., 2018 OK 9, ¶ 11, 412 P.3d 98, 103. As an Oklahoma breach of

contract claim contains one or more elements not necessary to a federal copyright

infringement claim, the Copyright Act does not preempt the contract claim here. See

Chalfant v. Tubb, 453 F. Supp. 2d 1308, 1320 (N.D. Okla. 2006) (“[T]he weight of

authority supports[] that the promise and consideration elements qualitatively distinguish

breach of contract claims from copyright infringement cases.”); see also Storagecraft Tech.

Corp. v. Persistent Telecom Sols., Inc., No. 2:14-CV-76-DAK, 2016 WL 7155782, at *9

(D. Utah Dec. 6, 2016) (“[T]he identification of an extra element in the state law claim

beyond those required for the copyright infringement claim is sufficient to show that the

causes of action are qualitatively different from each other.”). Thus, Defendants’ motion

as to Proposition IV is denied.

IV.    Conclusion

       Plaintiffs’ amended complaint is legally sufficient and includes no preempted

claims. Additionally, many of Defendants’ arguments are best raised on summary

judgment, as they require the Court to consider matters outside the pleadings. Thus,

Defendants’ motion to dismiss the amended complaint (Doc. 46) is DENIED.

       IT IS SO ORDERED this 25th day of March, 2019.




                                            10
